DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. 
Claims 1-20 are currently pending and have been examined on their merits. 
Claims 1, 3, 6-7, 9-11, 15, and 18 are currently amended see REMARKS September 30, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claim 1-10 recites a method (i.e. a series of steps), claims 11-17 recite a computer readable medium, and claims 18-20 recite an apparatus, and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1 recites a method implemented the method comprising: playing introduction information included in a resume of an applicant; and displaying a detailed content of the resume in response to a confirmation trigger implemented by the applicant on the multimedia introduction information and sending a verification request to verify at least one piece of resume content of the applicant.
Claim 11 recites: comprising: sending introduction information included in a resume of an applicant to a recruiter for view by the recruiter; and sending a detailed content of the resume to the recruiter for view by the recruiter in response to a confirmation trigger of the introduction information implemented by the recruiter and sending a verification request, to verify at least one piece of resume content of the applicant.
Claim 18 recites: introduction information included in a resume of an applicant on; and that is configured to determine that a request for viewing a detailed content of the resume is detected in response to detecting a touch sliding operation toward a first direction on the screen of the device and sending a verification request, to verify at least one piece of resume content of the applicant.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to be able to mentally receive a resume or other job candidate information such as a presentation and assess this information based on corresponding presentation and written information. Additionally, this process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking remark data from individuals, processing it according to a series of rules, and displaying the results). The claims are directed towards managing personal behavior or relationships or interactions between people. As the claims recite a method for collecting information such as candidate information and job requirements and allowing a job recruiter to further perform the steps of assessing a job candidate. Examples of cases the courts have found to recite managing interactions between people include Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559. Additional, examples the courts have found recites an abstract idea includes filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: a computing device, multimedia information; a predefined verification platform.
Claim 11: One or more computer readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts; multimedia information; a predefined verification platform. 
Claim 18: An apparatus comprising: one or more processors; memory; a play unit stored in the memory and executable by the one or more processors that is configured to play multimedia information; a screen of a device; a determination unit stored in the memory and executable by the one or more processors; a predefined verification platform.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Merely utilizing a computer system to perform basic actions such as upload, display, and process information is not an improvement to a technology. Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to use a computer or technology to send and receive job candidate information such as a video for a job recruiter to review while searching for an individual to fill a job opening (see Specification [0003]) (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

Claims 2-10, 12-17, and 19-20 are directed to further narrowing the abstract idea of presenting information to a recruiter in order to allow them to evaluate a job applicant and analyze the user’s information in regards to an open position.

Claims 2 and 12 recite the additional elements of multimedia introduction information comprises at least one of: video information, virtual reality information, augmented reality information, mixed reality information, and mediated reality information. However, these elements are directed to merely “apply it” or applying a known technology to perform the abstract idea.
Claims 5 and 15 recite the additional elements of an instant messaging application. However, these elements are directed to merely “apply it” or applying a known technology to perform the abstract idea.
Claims 6 recites the additional elements of a first display interface. However, these elements are directed to merely “apply it” or applying a known technology to perform the abstract idea.

Therefore, claims 1-20 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 8-12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munzer (US 2015/0347976) in view of Leite (US 2009/0150166).
Claim 1: Munzer discloses a method implemented by a computing device, the method comprising: playing multimedia introduction information included in a resume of an applicant (Paragraph [0004-0007]; Fig. 10, the method includes determining for each portion of a presentation (multimedia introduction) which corresponding portion of a document is displayed in the user interface when the respective portion of the presentation is captured. The document may include a resume, a cover letter, or any combination thereof. The presenter may be a job applicant for a position);
And displaying a detailed content of the resume in response to a confirmation trigger implemented by the applicant on the multimedia introduction information (Paragraph [0004-0007]; [0029]; Figs. 2 and 10, the method includes determining for each portion of a presentation (multimedia introduction) which corresponding portion of a document is displayed in the user interface when the respective portion of the presentation is captured. The document may include a resume, a cover letter, or any combination thereof. The presenter may be a job applicant for a position. The talent management system may receive a document such as a resume from a user device).
However, Munzer does not disclose and sending a verification request to a predefined verification platform, to cause the predefined verification platform to verify at least one piece of resume content of the applicant.
In the same field of endeavor of providing a system for presenting job seeker information Leite teaches and sending a verification request to a predefined verification platform, to cause the predefined verification platform to verify at least one piece of resume content of the applicant (Paragraph [0017-0020]; [0023]; Fig. 1, the system can include a validation engine designed to verify the information contained within a profile is accurate and to be trusted. A portion of this accuracy can be based upon social networking connections. For example, a trustworthy applicant should have several connections and recommendations associated with them. Verifications can occur at multiple levels, which include at a high level or at lower levels for individual resume items. As more uses utilize the system associations among profiles can be established. For example, two individuals working for a common company can be used to verify each other’s performances. A number of authority sources can be additionally used to verify profile information. Validation engine can be utilized to verify part or all of a profile. Profile information can be selectively processed based on authentication rules. The validation engine can submit validation requests to other providers, to profile consumers, and/or to one or more authority sources. Additionally, the engine can execute verification algorithms).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of building a job seeker’s profile or resume to be presented to job providers as disclosed by Munzer (Munzer [0004]) with the system of sending a verification request to a predefined verification platform, to cause the predefined verification platform to verify at least one piece of resume content of the applicant as taught by Leite (Leite [0023]). With the motivation of helping to improve the quality of job applications by verifying the information and allowing job providers to select the best candidates for a position (Leite [0004]).
Claim 11: Munzer discloses one or more computer readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising: sending multimedia introduction information included in an resume of an applicant to a recruiter for view by the recruiter (Paragraph [0004-0007]; [0029]; Figs. 2 and 10, the method includes determining for each portion of a presentation (multimedia introduction) which corresponding portion of a document is displayed in the user interface when the respective portion of the presentation is captured. The document may include a resume, a cover letter, or any combination thereof. The presenter may be a job applicant for a position. The talent management system may receive a document such as a resume from a user device).
And sending a detailed content of the resume to the recruiter for view by the recruiter in response to a confirmation trigger of the multimedia introduction information implemented by the recruiter (Paragraph [0004-0007]; [0029]; Figs. 2 and 10, the method includes determining for each portion of a presentation (multimedia introduction) which corresponding portion of a document is displayed in the user interface when the respective portion of the presentation is captured. The document may include a resume, a cover letter, or any combination thereof. The presenter may be a job applicant for a position. The talent management system may receive a document such as a resume from a user device).
However, Munzer does not disclose and sending a verification request to a predefined verification platform, to cause the predefined verification platform to verify at least one piece of resume content of the applicant.
In the same field of endeavor of providing a system for presenting job seeker information Leite teaches and sending a verification request to a predefined verification platform, to cause the predefined verification platform to verify at least one piece of resume content of the applicant (Paragraph [0017-0020]; [0023]; Fig. 1, the system can include a validation engine designed to verify the information contained within a profile is accurate and to be trusted. A portion of this accuracy can be based upon social networking connections. For example, a trustworthy applicant should have several connections and recommendations associated with them. Verifications can occur at multiple levels, which include at a high level or at lower levels for individual resume items. As more uses utilize the system associations among profiles can be established. For example, two individuals working for a common company can be used to verify each other’s performances. A number of authority sources can be additionally used to verify profile information. Validation engine can be utilized to verify part or all of a profile. Profile information can be selectively processed based on authentication rules. The validation engine can submit validation requests to other providers, to profile consumers, and/or to one or more authority sources. Additionally, the engine can execute verification algorithms).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of building a job seeker’s profile or resume to be presented to job providers as disclosed by Munzer (Munzer [0004]) with the system of sending a verification request to a predefined verification platform, to cause the predefined verification platform to verify at least one piece of resume content of the applicant as taught by Leite (Leite [0023]). With the motivation of helping to improve the quality of job applications by verifying the information and allowing job providers to select the best candidates for a position (Leite [0004]).
Claims 2 and 12: Modified Munzer discloses the method as per claim 1 and the one or more computer readable media as per claim 11. Munzer further discloses wherein the multimedia introduction information comprises at least one of: video information, virtual reality information, augmented reality information, mixed reality information, and mediated reality information (Paragraph [0004-0007]; [0029]; [0051-0053]; Figs. 2 and 10, the method includes determining for each portion of a presentation (multimedia introduction) which corresponding portion of a document is displayed in the user interface when the respective portion of the presentation is captured. The document may include a resume, a cover letter, or any combination thereof. The presenter may be a job applicant for a position. The talent management system may receive a document such as a resume from a user device).
Claims 7: Modified Munzer discloses the method as per claim 1. Munzer further discloses further comprising: displaying candidate users to a recruiter, the candidate users including at least one of: candidate users that match recruitment conditions preset by the recruiter and are recommended by a system, and internally recommended candidate users provided by users associated with the recruiter; and determining the applicant according to a selection result of the candidate users by the recruiter (Paragraph [0004-0007]; [0029]; [0051-0053]; Figs. 2 and 10, the method includes determining for each portion of a presentation (multimedia introduction) which corresponding portion of a document is displayed in the user interface when the respective portion of the presentation is captured. The document may include a resume, a cover letter, or any combination thereof. The presenter may be a job applicant for a position. The talent management system may receive a document such as a resume from a user device).
Claims 8: Modified Munzer discloses the method as per claim 1. Munzer further discloses further comprising: displaying introduction content included in the resume of the applicant when the multimedia introduction information is played (Paragraph [0004-0007]; [0029]; [0051-0053]; [0060]; Figs. 2 and 10, the method includes determining for each portion of a presentation (multimedia introduction) which corresponding portion of a document is displayed in the user interface when the respective portion of the presentation is captured. The document may include a resume, a cover letter, or any combination thereof. The presenter may be a job applicant for a position. The talent management system may receive a document such as a resume from a user device).
Claim 9: Modified Munzer discloses the method as per claim 1. However, Munzer does not disclose sending a verification request to a verified user of the predefined verification platform, to cause the verified user to verify the at least one piece of resume content of the applicant, the verified user is a user associated with the applicant.
In the same field of endeavor of providing a system for presenting job seeker information Leite teaches sending a verification request to a verified user of the predefined verification platform, to cause the verified user to verify the at least one piece of resume content of the applicant, the verified user is a user associated with the applicant (Paragraph [0017-0020]; [0023]; Fig. 1, the system can include a validation engine designed to verify the information contained within a profile is accurate and to be trusted. A portion of this accuracy can be based upon social networking connections. For example, a trustworthy applicant should have several connections and recommendations associated with them. Verifications can occur at multiple levels, which include at a high level or at lower levels for individual resume items. As more uses utilize the system associations among profiles can be established. For example, two individuals working for a common company can be used to verify each other’s performances. A number of authority sources can be additionally used to verify profile information. Validation engine can be utilized to verify part or all of a profile. Profile information can be selectively processed based on authentication rules. The validation engine can submit validation requests to other providers, to profile consumers, and/or to one or more authority sources. Additionally, the engine can execute verification algorithms).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of building a job seeker’s profile or resume to be presented to job providers as disclosed by Munzer (Munzer [0004]) with the system of sending a verification request to a verified user of the predefined verification platform, to cause the verified user to verify the at least one piece of resume content of the applicant, the verified user is a user associated with the applicant as taught by Leite (Leite [0023]). With the motivation of helping to improve the quality of job applications by verifying the information and allowing job providers to select the best candidates for a position (Leite [0004]).
Claim 10: Modified Munzer discloses the method as per claim 1. Munzer further discloses further comprising: exchanging communication messages between a recruiter and the applicant (Paragraph [0047]; Fig. 8, the applicant profile user interface allows a job applicant to enter contact information).
Claim 16: Modified Munzer discloses the one or more computer readable media as per claim 11. Munzer further discloses the acts further comprising: pushing the resume of the applicant to the recruiter when the applicant actively sends a communication message to the recruiter (Paragraph [0004-0007]; [0029]; [0051-0053]; Figs. 2 and 10, the method includes determining for each portion of a presentation (multimedia introduction) which corresponding portion of a document is displayed in the user interface when the respective portion of the presentation is captured. The document may include a resume, a cover letter, or any combination thereof. The presenter may be a job applicant for a position. The talent management system may receive a document such as a resume from a user device).
Claim 17: Modified Munzer discloses the one or more computer readable media as per claim 11. Munzer further discloses the acts further comprising: conducting statistics on recruitment information of applicants from a specific college; and generating employment situations of students of the specific college according to a statistical result (Paragraph [0004-0007]; [0029]; [0051-0053]; Figs. 2 and 10, the method includes determining for each portion of a presentation (multimedia introduction) which corresponding portion of a document is displayed in the user interface when the respective portion of the presentation is captured. The document may include a resume, a cover letter, or any combination thereof. The presenter may be a job applicant for a position. The talent management system may receive a document such as a resume from a user device).
Claims 3-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munzer (US 2015/0347976) in view of Leite (US 2009/0150166) further in view of Ball (US 2014/0052656).
Claims 3 and 13: Modified Munzer discloses the method as per claim 1 and the computer readable medium as per claim 11. Munzer further discloses and obtaining a browsing permission for a detailed content of the resume, and display the detailed content of the resume, according to a confirmation response of the applicant for the detailed content view request (Paragraph [0004-0007]; [0029]; [0051-0053]; Figs. 2 and 10, the method includes determining for each portion of a presentation (multimedia introduction) which corresponding portion of a document is displayed in the user interface when the respective portion of the presentation is captured. The document may include a resume, a cover letter, or any combination thereof. The presenter may be a job applicant for a position. The talent management system may receive a document such as a resume from a user device).
However, Munzer does not disclose wherein displaying the detailed content of the resume in response to the confirmation trigger implemented by the applicant on the multimedia introduction information comprises: sending a detailed content view request to the applicant in response to the confirmation trigger implemented by a recruiter on the multimedia introduction information.
In the same field of endeavor of presenting job candidate information via multimedia information Ball teaches wherein displaying the detailed content of the resume in response to the confirmation trigger implemented by the applicant on the multimedia introduction information comprises: sending a detailed content view request to the applicant in response to the confirmation trigger implemented by a recruiter on the multimedia introduction information (Paragraph [0014-0015]; [0029-0031]; [0040]; [0047]; [0060]; [0076]; Figs. 4 and 7B, in an embodiment, a system for providing social business networking. Wherein a resume is generated for a first user, and provides professional interface between a first user and another user. There may be two views of the site: one for non-employer users and another for employer users. The non-employer user may be provided with functions such as create a profile, uploading media, and applying for jobs. The employer user may also be provided with functions of posting job opportunities, accepting candidates for employment, and conducting interviews. Some of the information requested or required by the system may be dependent on the type of user. Employer users can visit and interact with a non-employer user’s portfolio or profile in order to get to known the potential candidate on a personal level. The employer may request to establish a relationship with the users).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing a multimedia system for presenting resume information of a job candidate to a recruiter as disclosed by Munzer (Munzer [0007]) with the system of wherein displaying the detailed content of the resume in response to the confirmation trigger implemented by the applicant on the multimedia introduction information comprises: sending a detailed content view request to the applicant in response to the confirmation trigger implemented by the recruiter on the multimedia introduction information as taught by Ball (Ball [0015]). With the motivation of helping job seekers to more efficiently connect with recruiters and present their detailed information concisely to be assessed for an open position (Ball [0009]). 
Claims 4 and 14: Modified Munzer discloses the method as per claim 3 and the one or more computer readable media as per claim 13. Munzer further discloses wherein the detailed content of the resume comprises contact information of the applicant (Paragraph [0047]; Fig. 8, the applicant profile user interface allows a job applicant to enter contact information).
Claims 5 and 15: Modified Munzer discloses the method as per claim 3 and the one or more computer readable media as per claim 13. Munzer further discloses wherein the method is applied in a client device of an instant messaging application (Paragraph [0058]; a chat interface may allow the employee to initiate conversations with another user).
However, Munzer does not disclose and the detailed content view request is sent to the applicant based on the instant messaging application.
In the same field of endeavor of presenting job candidate information via multimedia information Ball teaches and the detailed content view request is sent to the applicant based on the instant messaging application (Paragraph [0014-0015]; [0029-0031]; [0040]; [0047]; [0060]; [0076]; Figs. 4 and 7B, in an embodiment, a system for providing social business networking. Wherein a resume is generated for a first user, and provides professional interface between a first user and another user. There may be two views of the site: one for non-employer users and another for employer users. The non-employer user may be provided with functions such as create a profile, uploading media, and applying for jobs. The employer user may also be provided with functions of posting job opportunities, accepting candidates for employment, and conducting interviews. Some of the information requested or required by the system may be dependent on the type of user. Employer users can visit and interact with a non-employer user’s portfolio or profile in order to get to known the potential candidate on a personal level. The employer may request to establish a relationship with the users).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing a multimedia system for presenting resume information of a job candidate to a recruiter as disclosed by Munzer (Munzer [0007]) with the system of wherein displaying the detailed content of the resume in response to the confirmation trigger implemented by the applicant on the multimedia introduction information comprises: sending a detailed content view request to the applicant in response to the confirmation trigger implemented by the recruiter on the multimedia introduction information as taught by Ball (Ball [0015]). With the motivation of helping job seekers to more efficiently connect with recruiters and present their detailed information concisely to be assessed for an open position (Ball [0009]). 
Claims 6: Modified Munzer discloses the method as per claim 1. However, Munzer does not disclose wherein displaying the detailed content of the resume in response to the confirmation trigger implemented by the applicant on the multimedia introduction information comprises: switching from a first display interface of the multimedia introduction information to a display interface for the detailed content of the resume; in response to the confirmation trigger implemented by the recruiter on the multimedia introduction information; or obtaining a detailed content of the resume in response to the confirmation trigger implemented by a recruiter on the multimedia introduction information, switching from the first display interface of the multimedia introduction information to a second display interface of multimedia introduction information of another applicant, and switching to the display interface for the detailed content of the resume according to a triggering operation of the recruiter on the detailed content of the resume.
In the same field of endeavor of presenting job candidate information via multimedia information Ball teaches wherein displaying the detailed content of the resume in response to the confirmation trigger implemented by the applicant on the multimedia introduction information comprises: switching from a first display interface of the multimedia introduction information to a display interface for the detailed content of the resume (Paragraph [0014-0015]; [0029-0031]; [0040]; [0047]; [0060]; [0076]; Figs. 4 and 7B, in an embodiment, a system for providing social business networking. Wherein a resume is generated for a first user, and provides professional interface between a first user and another user. There may be two views of the site: one for non-employer users and another for employer users. The non-employer user may be provided with functions such as create a profile, uploading media, and applying for jobs. The employer user may also be provided with functions of posting job opportunities, accepting candidates for employment, and conducting interviews. Some of the information requested or required by the system may be dependent on the type of user. Employer users can visit and interact with a non-employer user’s portfolio or profile in order to get to known the potential candidate on a personal level. The employer may request to establish a relationship with the users). In response to the confirmation trigger implemented by the recruiter on the multimedia introduction information (Paragraph [0014-0015]; [0029-0031]; [0040]; [0047]; [0060]; [0076]; Figs. 4 and 7B, in an embodiment, a system for providing social business networking. Wherein a resume is generated for a first user, and provides professional interface between a first user and another user. There may be two views of the site: one for non-employer users and another for employer users. The non-employer user may be provided with functions such as create a profile, uploading media, and applying for jobs. The employer user may also be provided with functions of posting job opportunities, accepting candidates for employment, and conducting interviews. Some of the information requested or required by the system may be dependent on the type of user. Employer users can visit and interact with a non-employer user’s portfolio or profile in order to get to known the potential candidate on a personal level. The employer may request to establish a relationship with the users). Or obtaining a detailed content of the resume in response to the confirmation trigger implemented by a recruiter on the multimedia introduction information, switching from the first display interface of the multimedia introduction information to a second display interface of multimedia introduction information of another applicant, and switching to the display interface for the detailed content of the resume according to a triggering operation of the recruiter on the detailed content of the resume (Paragraph [0014-0015]; [0029-0031]; [0040]; [0047]; [0060]; [0076]; Figs. 4 and 7B, in an embodiment, a system for providing social business networking. Wherein a resume is generated for a first user, and provides professional interface between a first user and another user. There may be two views of the site: one for non-employer users and another for employer users. The non-employer user may be provided with functions such as create a profile, uploading media, and applying for jobs. The employer user may also be provided with functions of posting job opportunities, accepting candidates for employment, and conducting interviews. Some of the information requested or required by the system may be dependent on the type of user. Employer users can visit and interact with a non-employer user’s portfolio or profile in order to get to known the potential candidate on a personal level. The employer may request to establish a relationship with the users).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing a multimedia system for presenting resume information of a job candidate to a recruiter as disclosed by Munzer (Munzer [0007]) with the system of wherein displaying the detailed content of the resume in response to the confirmation trigger implemented by the applicant on the multimedia introduction information comprises: sending a detailed content view request to the applicant in response to the confirmation trigger implemented by the recruiter on the multimedia introduction information as taught by Ball (Ball [0015]). With the motivation of helping job seekers to more efficiently connect with recruiters and present their detailed information concisely to be assessed for an open position (Ball [0009]). 
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munzer (US 2015/0347976) in view of Ball (US 2014/0052656) further in view of Leite (US 2009/0150166).
Claim 18: Munzer discloses an apparatus comprising: one or more processors; memory; a play unit stored in the memory and executable by the one or more processors that is configured to play multimedia introduction information included in an resume of an applicant on a screen of a device (Paragraph [0004-0007]; [0029]; Figs. 2 and 10, the method includes determining for each portion of a presentation (multimedia introduction) which corresponding portion of a document is displayed in the user interface when the respective portion of the presentation is captured. The document may include a resume, a cover letter, or any combination thereof. The presenter may be a job applicant for a position. The talent management system may receive a document such as a resume from a user device).
However, Munzer does not disclose and a determination unit stored in the memory and executable by the one or more processors that is configured to determine that a request for viewing a detailed content of the resume is detected in response to detecting a touch sliding operation toward a first direction on the screen of the device; and a first verification unit stored in the memory and executable by the one or more processors that is configured to send a verification request to a predefined verification platform, to cause the predefined verification platform to verify at least one piece of resume content of the applicant.
In the same field of endeavor of presenting job candidate information via multimedia information Ball teaches and a determination unit stored in the memory and executable by the one or more processors that is configured to determine that a request for viewing a detailed content of the resume is detected in response to detecting a touch sliding operation toward a first direction on the screen of the device (Paragraph [0014-0015]; [0029-0031]; [0040]; [0047]; [0060]; [0076]; Figs. 4 and 7B, in an embodiment, a system for providing social business networking. Wherein a resume is generated for a first user, and provides professional interface between a first user and another user. There may be two views of the site: one for non-employer users and another for employer users. The non-employer user may be provided with functions such as create a profile, uploading media, and applying for jobs. The employer user may also be provided with functions of posting job opportunities, accepting candidates for employment, and conducting interviews. Some of the information requested or required by the system may be dependent on the type of user. Employer users can visit and interact with a non-employer user’s portfolio or profile in order to get to known the potential candidate on a personal level. The employer may request to establish a relationship with the users).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing a multimedia system for presenting resume information of a job candidate to a recruiter as disclosed by Munzer (Munzer [0007]) with the system of wherein displaying the detailed content of the resume in response to the confirmation trigger implemented by the applicant on the multimedia introduction information comprises: sending a detailed content view request to the applicant in response to the confirmation trigger implemented by the recruiter on the multimedia introduction information as taught by Ball (Ball [0015]). With the motivation of helping job seekers to more efficiently connect with recruiters and present their detailed information concisely to be assessed for an open position (Ball [0009]). 
In the same field of endeavor of providing a system for presenting job seeker information Leite teaches and sending a verification request to a predefined verification platform, to cause the predefined verification platform to verify at least one piece of resume content of the applicant (Paragraph [0017-0020]; [0023]; Fig. 1, the system can include a validation engine designed to verify the information contained within a profile is accurate and to be trusted. A portion of this accuracy can be based upon social networking connections. For example, a trustworthy applicant should have several connections and recommendations associated with them. Verifications can occur at multiple levels, which include at a high level or at lower levels for individual resume items. As more uses utilize the system associations among profiles can be established. For example, two individuals working for a common company can be used to verify each other’s performances. A number of authority sources can be additionally used to verify profile information. Validation engine can be utilized to verify part or all of a profile. Profile information can be selectively processed based on authentication rules. The validation engine can submit validation requests to other providers, to profile consumers, and/or to one or more authority sources. Additionally, the engine can execute verification algorithms).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of building a job seeker’s profile or resume to be presented to job providers as disclosed by Munzer (Munzer [0004]) with the system of sending a verification request to a predefined verification platform, to cause the predefined verification platform to verify at least one piece of resume content of the applicant as taught by Leite (Leite [0023]). With the motivation of helping to improve the quality of job applications by verifying the information and allowing job providers to select the best candidates for a position (Leite [0004]).
Claim 19: Modified Munzer discloses the apparatus as per claim 18. Munzer further discloses further comprising: a display unit stored in the memory and executable by the one or more processors to that is configured to display the detailed content of the resume in response to the viewing request when possessing a browsing permission for the detailed content of the resume (Paragraph [0004-0007]; [0029]; Figs. 2 and 10, the method includes determining for each portion of a presentation (multimedia introduction) which corresponding portion of a document is displayed in the user interface when the respective portion of the presentation is captured. The document may include a resume, a cover letter, or any combination thereof. The presenter may be a job applicant for a position. The talent management system may receive a document such as a resume from a user device).
And a request unit stored in the memory and executable by the one or more processors to that is configured to initiate a detailed content viewing request to the applicant in response to the viewing request, when not possessing the browsing permission for the detailed content of the resume, obtain the browsing permission for the detailed content of the resume in response to a confirmation response of the applicant for the detailed content viewing request, and display the detailed content of the resume (Paragraph [0004-0007]; [0029]; Figs. 2 and 10, the method includes determining for each portion of a presentation (multimedia introduction) which corresponding portion of a document is displayed in the user interface when the respective portion of the presentation is captured. The document may include a resume, a cover letter, or any combination thereof. The presenter may be a job applicant for a position. The talent management system may receive a document such as a resume from a user device).
Claim 20: Modified Munzer discloses the apparatus as per claim 18. However, Munzer does not disclose further comprising: a first marking unit stored in the memory and executable by the one or more processors to that is configured to mark the resume as a selected resume in response to the viewing request; a first switching unit stored in the memory and executable by the one or more processors to that is configured to switch content played on the screen of the device to multimedia introduction information included in an resume of another applicant; a second switching unit that switches content played on the screen of the device to multimedia introduction information included in an resume of another applicant in response to detecting a touch sliding operation toward a second direction different from the first direction on the screen of the device; and a second marking unit that marks the resume as a failed resume in response to the touch sliding operation toward the second direction.
In the same field of endeavor of presenting job candidate information via multimedia information Ball teaches further comprising: a first marking unit stored in the memory and executable by the one or more processors to that is configured to mark the resume as a selected resume in response to the viewing request; a first switching unit stored in the memory and executable by the one or more processors to that is configured to switch content played on the screen of the device to multimedia introduction information included in an resume of another applicant (Paragraph [0014-0015]; [0029-0031]; [0040]; [0047]; [0060]; [0076]; Figs. 4 and 7B, in an embodiment, a system for providing social business networking. Wherein a resume is generated for a first user, and provides professional interface between a first user and another user. There may be two views of the site: one for non-employer users and another for employer users. The non-employer user may be provided with functions such as create a profile, uploading media, and applying for jobs. The employer user may also be provided with functions of posting job opportunities, accepting candidates for employment, and conducting interviews. Some of the information requested or required by the system may be dependent on the type of user. Employer users can visit and interact with a non-employer user’s portfolio or profile in order to get to known the potential candidate on a personal level. The employer may request to establish a relationship with the users). A second switching unit that switches content played on the screen of the device to multimedia introduction information included in an resume of another applicant in response to detecting a touch sliding operation toward a second direction different from the first direction on the screen of the device; and a second marking unit that marks the resume as a failed resume in response to the touch sliding operation toward the second direction (Paragraph [0014-0015]; [0029-0031]; [0040]; [0047]; [0060]; [0076]; Figs. 4 and 7B, in an embodiment, a system for providing social business networking. Wherein a resume is generated for a first user, and provides professional interface between a first user and another user. There may be two views of the site: one for non-employer users and another for employer users. The non-employer user may be provided with functions such as create a profile, uploading media, and applying for jobs. The employer user may also be provided with functions of posting job opportunities, accepting candidates for employment, and conducting interviews. Some of the information requested or required by the system may be dependent on the type of user. Employer users can visit and interact with a non-employer user’s portfolio or profile in order to get to known the potential candidate on a personal level. The employer may request to establish a relationship with the users).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of providing a multimedia system for presenting resume information of a job candidate to a recruiter as disclosed by Munzer (Munzer [0007]) with the system of wherein displaying the detailed content of the resume in response to the confirmation trigger implemented by the applicant on the multimedia introduction information comprises: sending a detailed content view request to the applicant in response to the confirmation trigger implemented by the recruiter on the multimedia introduction information as taught by Ball (Ball [0015]). With the motivation of helping job seekers to more efficiently connect with recruiters and present their detailed information concisely to be assessed for an open position (Ball [0009]). 

Therefore, claims 1-20 are rejected under U.S.C. 103.

Response to arguments
Applicant’s arguments, see REMARKS, filed September 30, 2022, with respect to the rejections of claims 1-20 under U.S.C. 101 have been fully considered but are not persuasive.
The applicant states that the recited claims are not directed to an abstract idea as the steps of providing multimedia introduction information in the resume of an applicant cannot be practically performed in the human mind. However, the examiner respectfully disagrees as the claims are directed to merely presenting information about a job applicant or user to a job recruiter or other reviewing personnel. Long before computers a job applicant could submit a resume to a job opening while providing additional information such as photos, graphs, slides, or other multimedia such as audio and video records. Furthermore, a job recruiter could contact reliable sources such as previous employers, schools, etc. to validate the contents of the resume. Merely using a known technology such as a generic computer to perform the tasks of playing multimedia information is not sufficient in directing the claims away from being a mental process as the courts do not distinguish between claims that recite a mental process performed by humans and those that recite mental processes performed on a computer. Similar examples the courts have identified as reciting a mental process include:  a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) and Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). In this case, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are "human cognitive actions" that humans have performed for hundreds of years. The claims therefore recited an abstract idea, despite the fact that the claimed voting steps were performed on a computer. 887 F.3d at 1385, 126 USPQ2d at 1504. Another example is Versata, in which the patentee claimed a system and method for determining a price of a product offered to a purchasing organization that was implemented using general purpose computer hardware. 793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699. The Federal Circuit acknowledged that the claims were performed on a generic computer, but still described the claims as "directed to the abstract idea of determining a price, using organizational and product group hierarchies, in the same way that the claims in Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging." 793 F.3d at 1333; 115 USPQ2d at 1700-01. Furthermore, the claims are directed to a method of organizing activity as they are directed to merely following a simple series of instructions to gather, process, and distribute information to users. Merely following a series of steps for a user to provide a resume with multimedia information and allow another user to request the verification of that information is directed to merely managing the interactions between a job seeker and a job recruiter and the series of rules or instructions for each to follow. An example of similar claims that the courts have determined as being an abstract idea include a claim reciting social activities is Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559. 
The applicant further argues that the claims are directed to a practical application as they are an improvement to a technology. However, the examiner respectfully disagrees as providing a means to present multimedia information along with a resume does not improve a technology or technical field but merely uses a known technology to improve an abstract idea of presenting job seeker information to a recruiter. Similar cases the courts have identified as not reciting an improvement to a computer-functionality include: Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747; Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; and Delivering broadcast content to a portable electronic device such as a cellular telephone, when claimed at a high level of generality, Affinity Labs of Tex. v. Amazon.com, 838 F.3d 1266, 1270, 120 USPQ2d 1210, 1213 (Fed. Cir. 2016); Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016). 
The applicant further argues that the recited claims are not well-understood, routine, or conventional as they provide a series of steps that provide payment information based on the time difference between two wireless connections. It is However, the examiner is unsure as to how the recited claims accomplish this task as there is no support in the claims or the specification for performing this task. Furthermore, the claims are directed to merely providing multimedia information along with a user’s resume and a system for validating the included information which are steps that are well-known, routine, and conventional in the field of providing job applicant information for a position. For example, an actor could mail in a video along with their resume and a hiring agent would contact their previous employer to verify resume information. Therefore, the examiner finds that the additional elements of a computing device are merely being applied to perform the abstract idea. Additional examples of cases the courts have identified as being well-understood, routine, and conventional include:  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); and Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition). Therefore, the examiner maintains the current 101 rejection.
Claims  2-10, 12-17, and 1-20 as being dependent on claims 1, 11, and 18 are rejected under the same rejection.
Applicant’s arguments, see REMARKS, filed September 30, 2022, with respect to the rejections of claims 1, 2, 8-12, and 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Munzer (US 2015/0347976) in view of Leite (US 2009/0150166) and claims 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Munzer (US 2015/0347976) in view of Ball (US 2014/0052656) further in view of Leite (US 2009/0150166) are moot because Applicant has amended the claims, and new art was applied. However, where applicable the examiner will respond to arguments.
Claims 1, 11, and 18: Applicant argues that the claims have been amended to overcome the current rejection. However, upon further search and consideration the examiner has found that Leite can be used in combination with Munzer to teach the newly amended claim limitation of “sending a verification request to a predefined verification platform, to cause the predefined verification platform to verify at least one piece of resume content of the applicant.” As Leite teaches a system of verifying job seeker information by using a social networking technique that receives a request to verify a user’s information and proceeds to either use another user with a verified profile to validate the information or an algorithm to automatically validate the information (Leite [0023]). The examiner finds Leite’s ability to validate resume information to be able to be used in combination with the online video resume platform disclosed by Munzer to teach the recited claim limitation. 
Claims 2-10, 12-17, and 19-20 were argued as being allowable only as being dependent on claims 1, 11, and 18. Therefore, they are also rejected under the same rejection as above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Perell (US 2001/0047347) Data certification and verification system having a multiple user-controlled data interface.
Chess (US 2006/0287970) System for verification of job applicant information.
Katz (US 2013/0066795) Resume ID system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629